                 Case 1:17-cv-12472-DLC Document 87-3 Filed 05/18/20 Page 1 of 5
                                                                          CERTIFIiD
                                                                               COPY


    \/      1                        UNITED STATES D]STRICT COURT
                                  FOR THE DISTRICT OF MASSACHUSETTS
            2

            3

            4
\                    LUIG] WARREN,                              Civ. A.   No .
            5                           Plaint iff   ,          L7 -1,2472-DLC

            5                   vs.
            7        THE CHILDREN I S HOSPITAL
                     CORPORATION,
            B                           Defendant.
            9

           10
                              CONFTDENTIAL       SUB.fECT TO PROTECTIVE ORDER
           11
                                         Friday, November a6,          20L8
           L2

           13

           t4                    videotaped deposition of LUIGI               WARREN,   Ph.D.,

           15       he1d at    VEDDER   PRICE, P.C., 1-925 Century Park East,
           1,6      Suite 1900, Los Ange1es, California,               commencing at'

           17       approximately 9:L4 d.ffi., before Rosemary Locklear ' a
           1B       Registered Professional, Reporter, Certified Realtime
           L9        Report.er and Calif ornia CSR (#f :969)       -




           20

           2t
           22

           23

           24                           GOLKOW   LITIGATION SERVICES
                                  877. 370   .3377 ph I gt 1 . 591 . 5 672 Fax
           25                                  dePs@golkow - com
     \-,
                          Golkow Litigation     Services    I r .877.370 .3377
                                             deps@golkow. com
 Case 1:17-cv-12472-DLC Document 87-3 Filed 05/18/20 Page 2 of 5


      I                     LU]GI WARREN,   PH. D.

                                                                   age
  1       APPEARANCES:

  2

  3               LUIGI WARREN, PTo Se
                  Luigi . Warren@outl-ook . com
  4               202 South Raymond Avenue , # 205
                  Pasadena, Cdlifornia 91105
  5               Appearing Pro Se
  5

  7               MURPHY & KING, P. C.
                  BY: THEODORE J. FOLKMAN, ESQUTRE
  B               t f o I kman@murphyking . com
                  One Beacon Street
  9               Boston, Massachusetts 02108
                  (6tt) +23-o4oo
10                Appearing on behal-f of the Defendant
11

1.2 ALSO PRESENT:
13

14                AIIIA BILINSI(A, Video Operator
15                ASHLEY .]. STEVENS
                  FOCUS TP GROUP, L.L.C
t6
1,7

1B

L9

20

2t
22

23

24

25


             Golkow   Litigation services I r .877.370 .3377
                              deps@golkow. com
       Case 1:17-cv-12472-DLC Document 87-3 Filed 05/18/20 Page 3 of 5


                                        LUIGI WARREN, PH. D.

\/    1                 (The cou t t       r   6   po rt e r   r e a d t he r e qu e S t e d
                                                                                                  Pa
                                                                                                       Ie
                                                                                               p o r t 1 on
                                                                                                              5



      2    of the record.           )


      3                 THE WITNESS:                Yes. The only thing I would add
      4    to that is it's never been the question of whether
      5    the policies have ever been changed has obviously come
      5    up in the context of this suit, and the only thing
      7    t,haL ' s   ever been asserted regarding that has been this
      8    claim that t.he pol icies were changed through the
      9    language in the Affiliation                         Agreement.
     10                 So I guess, by implication, that suggests that                                        a

     1t_   2004 document            was            was         was it .      PIus, that was the
     t2    document      they sent me . So, in that                         SCNSC,     I do have
     13    reason Lo believe that it wasntt. changed.
     L4                 MR        FOLKtrlAN:        Okay. So I          move    to strike the
     15    answer, but I'11 go on.
     76    BY MR.      FOLK}4AN:

     LI    Q.           Who       were the truEtees at the time that you were
     L8    aT IDI?
     19    A.      I have no idea.
     20    Q.      Do we agree that neither IDI nor Children's
     2L    Hospital ever made distributions to you or to Derrick
     22    Rosei under the IDI policy, Exhibit 4?
     23    A.           Yes   .



     24    Q.      I 'd like to talk about the danages and remedies
     25    that you're claiming in this lawEuit.

                 Golkow Litigation                  Services        I
                                                                        L.877 .370.3377
                                           deps@golkow. com
 Case 1:17-cv-12472-DLC Document 87-3 Filed 05/18/20 Page 4 of 5


                           LUIGI WARREN,   PH.   D


                                                                            Page 105
 1   A.          Uh-huh.
 2   Q.                   of what you're claiming, as I
                 One element
 3   understand it, is that the percentage of the licensing
 4   revenue, the net licensing revenue, that you were
 5   entitled to under the IDI policy is higher than the
 6   percentage that you were entitled to under the polieies
 7   that the hospital has actually applied and you're
 8   entitled to the differenee between those two
 9   percentages.
10               Are you with   me?

11   A.         That's a somewhat strange way of putting it,
L2   s j-nce it ' s not a damages case, but I rm asking the j udge

13   Lo rule that the IDI percentage is controlling.
L4   Q.         That's a very fair point.
L5            I mean, 1routre not elaiming damagee, yourre
L5   claiming     you ' re seeking a deelaratory j udgrment . But

L7   that' s the easence of your point about the pereentages;
L8   right   ?

t9   A.          Yes   .


20   Q.      Okay. And thank you for correcting me about the
2L   technicality there. Yourre absolutely right.
22           The other main claim that yourre making is
23   that        aE I underetand it,    is that the hospital and IDI
24   should have distributed           weII, that you should                have

25   received stock at or shortly after the time Ehat IDI
                                                                                       \-/
            Golkow Litigation   Services    I
                                                     L   .877 .37 0 .3377
                             deps@golkow. com
  Case 1:17-cv-12472-DLC Document 87-3 Filed 05/18/20 Page 5 of 5


                               LUIGI WARREN,   PH. D.

                                                                               Page   1-52
                                                                                             \-/
 l_   STATE OF CALIFORNIA            )


 2    COUNTY OF LOS AIIGELES         )


 3              7, ROSEMARY LOCKLEAR, a Certified Shorthand
 4    Reporter of the State of California, duly authorized to
 5    administer oaths pursuant to Section 2025 of the
 6    California Code of Civil Procedure, do hereby certify
 7    t,hat
 I                     LUIGI    Ph.D., the witness in the
                               WARREN,

 9    foregoing deposition, was by me duly sworn to testify
10    the truth, the whol-e truth and nothing but, the truth in
11    the within-entitl-ed cause; that said testimony of said
t2    witness was reported by lre , a disinterested person, and
13    was thereafter transcribed under my direction into                                     \-/
14    typewriting and is a true and correct transcription of
15    said proceedings.
1,6             I furt.her certify that I   not of counsel or
                                                        am

77    attorney for either or any of the parties in the
18    foregoing deposition and caption named, nor in any
1,9   way interest,ed in the outcome of the cause named in
20    said deposition dated the_                        day of
2L                         ,    20]-8.
22

23

24

25
       ,




               ry
      ROSEMARY LOCKLEAR,          RPR, CRR, CSR 13969

              Golkow   Litigation Services      I
                                                    7 .87 7 .37 0   .337   7
                                 deps@golkow. com
